Citation Nr: 1414796	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-37 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.  

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of the Veteran's unemployability has been raised by the record, particularly at the videoconference.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that his symptoms of pes planus and PTSD were much worse than reflected in his most recent examinations for those disabilities.  As to pes planus, he stated that since his last examination in April 2010, he underwent surgery on his right tibial tendon.  He noted that his pes planus had worsened, and he suffered increased foot pain with walking and sleeping.  Cortisone shots have not been helpful and his orthotics shoes were reportedly 'not working.'  Although he had been working in the past, he had become unemployed because he could no longer perform his job which required a lot of walking.  He also had problems in the home in that he could not perform chores or care for his children due to his foot disability.  He believes he is more severely disabled than is reflected in the most recent examination.  

As to PTSD, the Veteran stated that he was more disabled than reflected in the most recent examination for that disability in March 2011.  Although he was taking his medicine, he described feeling like he had lost control of everything, he was nervous, he could not sleep and any little noise, like a cat or a closing door, upset him.  He had taken to sleeping on the couch because he was afraid something might happen in his home.  This greatly affected his relationship with his spouse.  He reported that he had become aggressive and self-isolating.  He described feeling panicked and sweaty palms and feeling his heart race.  He had an increased feeling that he needed to control his environment.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the pes planus and PTSD claims must be remanded in order to afford the Veteran VA examinations to determine the current severity of each disability.

Additionally, as the Veteran has stated that he receives treatment for his foot disability and PTSD at Durham and Florence VA treatment facilities, records of such treatment should be associated with the claims folder.  

Regarding the issue of entitlement to a TDIU, his hearing testimony is replete with reference to his contention that his service-connected pes planus, coupled with, to a lesser extent, his low back disability, result in his unemployability.  He testified that he had lost his job for "medical reasons."   The record contains an earlier undated letter from the Veteran's employer stating that the Veteran had difficulty completing physical tasks associated with his job due to the need to be on his feet for 85% of the day.  Accordingly, send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013) for the TDIU claim.  An appropriate VA examination should also be scheduled.

Finally, the Board is aware that the Veteran underwent VA medical examination for his low back disability in July 2012, subsequent to his hearing before the undersigned.  However, the Board also notes that although the Veteran has urged that he is primarily rendered unemployable due to his pes planus, he specifically testified that his low back disability combines with his bilateral pes planus to render him unemployable.  Consequently, information developed in relation to the TDIU claim may be relevant to the increased rating claim for the low back.  Thus, it is appropriate to defer final appellate review of the low back issue until the inextricably intertwined claim of entitlement to TDIU has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding his claim for a TDIU. 

2.  The RO or the AMC should obtain any outstanding treatment records for the Veteran's bilateral pes planus, back disability and PTSD from VA treatment facilities including the Durham VA and Florence VA facilities identified by the Veteran.  

3.  Schedule the Veteran for an appropriate VA physical examination in order to determine the current severity of his service-connected bilateral pes planus.  This examination must address all relevant rating criteria to include range of motion, range of motion, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

4.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected PTSD.  This examination must address all relevant rating criteria.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

5.  Afford the Veteran an appropriate VA examination to determine the impact of all of his service-connected disabilities on his employability.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner must state an opinion as to whether the Veteran's service-connected disabilities (PTSD; bilateral pes planus and degenerative disc disease of the lumbar spine) are sufficient by themselves to render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

6.  Undertake any other indicated development.  

7.  Then, after ensuring that all necessary development has been accomplished, the claims must be readjudicated.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


